Citation Nr: 0010987	
Decision Date: 04/26/00    Archive Date: 05/04/00

DOCKET NO.  97-23 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	James W. Stanley, Jr.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Strommen, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to June 
1967.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in January 1996, in which the 
North Little Rock, Arkansas, Regional Office (RO) of the 
Department of Veterans Affairs (VA) denied the veteran's 
claim of entitlement to service connection for an acquired 
psychiatric disorder.  The veteran subsequently perfected an 
appeal of that decision.

The Board notes that the RO characterized the veteran's claim 
as a petition to reopen based on a determination that a final 
decision had been issued on this issue in a November 1967 RO 
decision.  The November 1967 decision consists of a letter to 
the veteran informing him that his claim was denied because 
he failed to complete the observation and evaluation 
scheduled in connection with his claim.  This letter decision 
does not include reference to the veteran's appellate rights.  
Because regulations at the time of the letter decision 
required that veterans be notified of their appellate rights 
when their claims were denied, 38 C.F.R. § 3.103 (1967), the 
November 1967 letter decision does not constitute a final 
decision on the merits.  No other decisions are of record 
with regard to the veteran's claim of entitlement to service 
connection for an acquired psychiatric disorder until the 
decision currently on appeal.  Consequently, there is no 
final decision on this claim of record, and the claim is 
properly characterized on the first page of this decision.

The Board also notes that the veteran suffers no due process 
violation due to the re-characterization of the issue on 
appeal because he was provided notice of the regulations 
governing claims of entitlement to service connection in his 
Statement of the Case.





FINDINGS OF FACT

1.  All information necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  There is competent evidence of record relating the 
veteran's current acquired psychiatric disorder, identified 
as delusional disorder, with his psychiatric condition 
treated in service.


CONCLUSION OF LAW

An acquired psychiatric disorder, identified as delusional 
disorder, was incurred during active service.  38 U.S.C.A. 
§§  1110, 5107 (West 1991); 38 C.F.R. §§ 3.102, 3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991); that is, he has presented a claim that is plausible.  
He has not alleged that any records of probative value that 
may be obtained, and which have not already been associated 
with his claims folder, are available.  The Board accordingly 
finds that all relevant evidence has been properly developed, 
and that the duty to assist has been satisfied.  38 U.S.C.A. 
§ 5107(a).

Entitlement to service connection for a particular disability 
requires evidence of the existence of a current disability 
and evidence that the disability resulted from a disease or 
injury incurred in or aggravated during service.  38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. § 3.303(a) (1999).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  
Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).  

In the present case, the veteran was found to be normal from 
a psychiatric standpoint at entry into service in April 1966, 
and reported no nervous trouble, loss of memory, depression 
or trouble sleeping.  Subsequent service medical records show 
that the veteran was treated in service for psychiatric 
complaints and was hospitalized in November 1966 and February 
1967, the latter hospitalization lasting for several months.  
The initial period of hospitalization notes a diagnosis of 
character and behavior disorder and epilepsy, with symptoms 
such as periods of intense rage, seizures, and being 
uncommunicative.  The February 1967 hospitalization was 
initiated because the veteran intentionally overdosed on his 
seizure medication.  He had symptoms of hallucinations, 
suspiciousness, disorientation, feeling that the staff were 
trying to kill him, depression, and anger.  He was placed in 
restraints at one point as a result of threats to kill 
himself and others.  The discharge summary for the latter 
hospitalization noted a diagnosis of schizophrenic reaction, 
acute, undifferentiated type, severe, and brain syndrome, 
manifested by psychosis.  In June 1967 a psychiatric 
evaluation of the veteran determined that he had an 
"inadequate personality, chronic, severe," and assessed his 
disorder as one of character and behavior, and discharge 
through medical channels was deemed unwarranted.  This 
evaluation also determined that his disorder existed prior to 
service and was not incurred in the line of duty, but does 
not present any discussion of the basis for this conclusion.  
The veteran was given an administrative separation in June 
1967.  His May 1967 discharge examination report notes a 
psychiatric diagnosis of inadequate personality only.  His 
Report of Medical History notes his complaints of nervous 
trouble, memory loss, depression, and trouble sleeping.  

In a September 1967 interview with the veteran's foster 
parents, they reported that he was an agreeable person prior 
to service, and that upon returning home after discharge he 
had outbursts of anger, listlessness, was uncommunicative, 
and had head and back pain.  They noticed a change in his 
letters and communications when he was sent to Germany while 
in service.

At his hearing before the RO in January 1997, the veteran 
testified that he has had depression, difficulty getting 
along with people, difficulty thinking, and other symptoms of 
his psychiatric impairment since discharge, and that he has 
sought treatment sporadically from various physicians.  VA 
outpatient treatment records show current treatment for a 
psychiatric impairment identified as anxiety and depression.  
Also of record is a March 1997 psychiatric evaluation of the 
veteran and written statements from two private physicians 
who have treated the veteran for his psychiatric disorder.  
The March 1997 evaluation notes the veteran's medical 
history, and diagnoses him with delusional disorder, major 
depression, and a generalized anxiety disorder.  The examiner 
also states that the veteran's delusional disorder was 
precipitated by the veteran's experiences in the service.  
This link between the veteran's current disorder and his 
experiences in service is confirmed in a December 1999 
statement by another private physician.  This doctor notes 
that his depression and delusional disorder had their onset 
while the veteran was in military service.  

Considering the evidence of record, the Board finds that the 
veteran has presented evidence of a psychiatric impairment in 
service, a current disorder, and competent evidence, as 
presented in the two statements by private physicians, that 
the veterans current disorder had its onset in service.  As 
for the lack of medical treatment evidence between the 
veteran's discharge in 1967 and his first treatment records 
in the 1990's, the Board finds that the veteran is competent 
to identify symptoms such as anxiety, depression, and not 
getting along with others, and that the private medical 
evaluation report from March 1997 relates his identified 
symptoms to his treatment in service and his current 
disorder, thus providing the necessary medical link.  See 
Voerth v. West, 13 Vet. App. 117 (1999).  Accordingly, the 
veteran's claim of entitlement to service connection for an 
acquired psychiatric disorder, identified as delusional 
disorder, is granted.

Although no written waiver of initial review by the RO was 
attached to the veteran's submission of the December 1999 
private medical statement, the Board finds that because the 
benefit sought on appeal was granted, he was not prejudiced 
by the Board's decision not to remand the claim to the RO for 
initial consideration of this evidence.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).


ORDER

Entitlement to service connection for an acquired psychiatric 
disorder is granted.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 
- 5 -


- 1 -


